[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

EXHIBIT 10.3

 

PROJECT AGREEMENT 1 TO THE PRODUCT DEVELOPMENT AGREEMENT BETWEEN

RRD INTERNATIONAL, LLC AND EIGER BIOPHARMACEUTICALS, INC.

Product Development of Eiger’s HDV Program

This Project Agreement 1 (this “Project Agreement”), effective July 1, 2018 (the
“Project Agreement Effective Date”), is between Eiger BioPharmaceuticals, Inc.
(“Eiger”) and RRD International, LLC (“RRD”) and relates to the Product
Development Agreement dated July 1, 2018 (the “Agreement”). Pursuant to the
Agreement, RRD has agreed to perform certain services in accordance with written
Project Agreements, such as this one, entered into from time-to-time describing
such services. Capitalized terms used herein, and not otherwise defined, shall
have the meanings given such terms in the Agreement.

WHEREAS, upon the Project Agreement Effective Date, the Parties have executed
this Project Agreement to describe the terms and conditions under which RRD
shall provide certain services related to Eiger’s Hepatitis D Virus (HDV)
Program.

NOW THEREFORE, RRD and Eiger, in consideration of the premises and the mutual
covenants and agreements contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
hereby agree as follows:

1.

Project Agreement. This document constitutes a Project Agreement under the
Agreement, and the services contemplated herein are subject to the terms and
provisions of the Agreement.

2.

Overview of Services. This Project Agreement, along with the Agreement,
describes the terms under which RRD will provide development services to Eiger
for its HDV product(s) (the “Product”).

The services to be conducted under the current scope of this Project Agreement
cover the Eiger HDV program supporting activities from [***]. It is anticipated
that support of this program will be expanded by amendment, to include – among
other potential activities – [***], and through completion of the NDA supporting
activities when those details and timing are understood. The current scope
includes advancing the Product through the conduct of the following [***]:

[***]

In addition, the following corresponding services will be conducted in support
of protocol preparation, CSR completion, IND Maintenance, Ex-US regulatory
planning, NDA planning, clinical operations and study management activities:

 

a.

Senior Management and Strategic Oversight

 

b.

Program Management

 

c.

Regulatory Affairs and Medical Writing

 

d.

Clinical Pharmacology Strategy and Phase 1 Study Management

 

e.

Phase 3 Clinical Study Management

 

f.

Quality Assurance

Page 1 of 19

--------------------------------------------------------------------------------

 

 

The services provided under this Project Agreement are further described herein
and in Exhibit G (Scope of Services) attached hereto (the “Services”).

Under this Project Agreement, RRD will assume primary responsibility for the
Program, subject to oversight and guidance by a Development Advisory Committee,
in the same manner as an internal biopharma product development team and
operations staff. The RRD Product Development Team (PDT) will also provide
operational oversight and management of RRD Consultants and Subcontractors.  

3.

Study Protocols. Protocols for the studies are attached hereto as Exhibit A.

4.

Eiger - RRD Product Development Team. The initial Eiger - RRD Product
Development Team, as described in Section 2.B(2) of the Agreement, is attached
hereto as Exhibit B.

5.

Development Advisory Committee Charter. The Development Advisory Committee
Charter, as described in 2.B(3) of the Agreement, is attached hereto as Exhibit
C.

6.

Clinical Development Plan. The initial Clinical Development Plan, as described
in Section 2.B(4) of the Agreement, shall be attached hereto as Exhibit D when
approved by the Development Advisory Committee.

7.

Development Budget and Timeline. The Development Budget for this Project
Agreement (including the budget for the conduct of the [***] and the additional
activities including strategic and operational development planning / oversight
by RRD’s senior management team), as described in Section 2.B(5) of the
Agreement, is attached hereto as Exhibit E. RRD will invoice Eiger per the
Payment Terms based upon the Development Budget, as such Development Budget is
amended from time to time by the Development Advisory Committee.

It is anticipated that the budget and timeline will be adjusted by amendment to
include – among other potential activities – the [***], and completion of the
NDA supporting activities when those details and timing are understood.

8.

Payment Terms. The Payment Terms, as described in Section 2.B(6) of the
Agreement, are attached hereto as Exhibit F.

9.

Scope of Services. A description of the roles and responsibilities of the
Parties, as described in Section 2.B(7) of the Agreement, is attached hereto as
Exhibit G.

10.

Consequence of Major Project Delays. In the event of a Major Project Delay
([***]), the Development Advisory Committee shall revise the Clinical
Development Plan and Development Budget pursuant to the Agreement and the
Development Advisory Committee Charter.  During the first [***] of a Major
Project Delay, [***].  Thereafter, unless such Major Project Delay is
[***].      

11.

Project Agreement Term; Termination.

 

A.

Term. The term of this Project Agreement shall commence on the Project Agreement
Effective Date and shall continue per the agreed upon Services, Budget and
Timeline (the “Project Agreement Term”).

Page 2 of 19

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

 

B.

Termination Due to Default, Breach or Termination Without Cause by Eiger.

 

(1)

Each Party may terminate this Project Agreement at any time, upon written notice
to the other Party, if the other Party is in material default or breach of the
Agreement or this Project Agreement or if the other Party commits a non-material
default or breach of the Agreement or this Project Agreement which has resulted
in, or would reasonably be expected to result in, a material adverse effect on
the non-breaching Party’s rights under the Agreement or this Project Agreement
and such material or non-material default or breach continues un-remedied for a
period of [***] after written notice thereof is delivered to the breaching or
defaulting Party. If the breaching or defaulting Party fails to remedy the
default or breach within the applicable cure period, such non-breaching Party
may, by notice of termination to the other Party, immediately terminate this
Agreement.

 

(2)

Eiger may terminate this Project Agreement without cause with [***] prior
written notice, subject to the consequences of such termination as outlined
herein.

 

(3)

Upon termination of this Project Agreement by Eiger pursuant to Section 11.B(2)
or termination by RRD pursuant to Section 11.B(1) herein or Section 15(A)(1)(d)
of the PDA, Eiger shall [***]. In the event a [***] is applicable, the following
shall apply: (a) [***], and (b) [***]. In the event that the aggregate amount of
Service Fees and Wind-down Fees paid by Eiger as provided in the foregoing
sentence exceeds the amount of [***], RRD shall promptly reimburse the excess
amount to Eiger.    

 

C.

Termination Due to: (1) Medical, Scientific/Regulatory or Safety Reasons Related
to the Drug Product and/or the Administration Thereof; or (2) Termination by RRD
Based on the Parties’ Inability to Agree Upon an Amendment to the Development
Budget or Clinical Development Plan.

 

(1)

The Development Advisory Committee has the authority, upon the unanimous
agreement in good faith by all members, to terminate this Project Agreement in
the event that medical, scientific/regulatory or safety reason(s) related to the
drug product(s) that is the subject of this Project Agreement and/or the
administration thereof justify such termination, in its sole and absolute
discretion.  In such event, this Agreement will be deemed to have been mutually
terminated by the Parties.

 

(2)

RRD may terminate this Project Agreement with [***] prior written notice in the
event of RRD and Eiger’s inability to materially agree in good faith on a
Material Amendment to the Development Budget or Clinical Development Plan.  As
used herein, a “Material Amendment” means an amendment proposed by either Party
that (a) is material to the conduct of this Project Agreement and (b) is not
attributable to any act or failure to act by RRD (including any material default
or breach of the Agreement or this Project Agreement by RRD).

[***]

 

D.

Upon termination of this Project Agreement for any reason, a transition plan
will be developed to wind down the Services (which transition plan may cover a
period that is shorter than the applicable notice period), and such transition
plan will be submitted for approval to the Development Advisory Committee
outlining the fees, expenses and timing of such transition plan

Page 3 of 19

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

 

(the “Wind-down Fees”). RRD shall implement such transition plan only upon
approval thereof by the Development Advisory Committee, including the budget
therefore. Once approved by the Development Advisory Committee, the transition
plan shall become part of the Clinical Development Plan (as amended) hereunder,
and the transition budget, including “Wind-down Fees”, shall become part of the
Development Budget (as amended) hereunder.

 

E.

Upon the termination of this Project Agreement for any reason, RRD shall
immediately return to Eiger any unused portion of the Deposit advanced by Eiger
to RRD as described in the Payment Terms.

12.

Amendments. No modification, amendment, or waiver of this Project Agreement
shall be effective unless in writing and duly executed and delivered by each
Party.

ACKNOWLEDGED, ACCEPTED, AND AGREED TO:

 

RRD INTERNATIONAL, LLC

 

EIGER BIOPHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ J. Scott Tarrant

 

By:

/s/ David Cory

 

 

 

 

 

 

 

Name:

J. Scott Tarrant

 

Name:

David Cory

 

 

 

 

 

 

 

Title:

President

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

Date:

8/11/18

 

Date:

8/11/18

 

 

 

 

 

 

Exhibit A – Study Protocols

Exhibit B – Eiger – RRD Product Development Team

Exhibit C – Development Advisory Committee Charter

Exhibit D – Clinical Development Plan

Exhibit E – Development and Budget Timeline

Exhibit F – Payment Terms

Exhibit G – Scope of Services

Exhibit H – General Approach and Outline of Anticipated NDA Supporting
Activities

 




Page 4 of 19

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

EXHIBIT A

STUDY PROTOCOLS

The services to be conducted under this Project Agreement include advancing the
Product through the conduct of the [***] listed below.

[***]

Note that it is anticipated that support of this program will be expanded by
amendment, to include – among other potential activities – [***], and through
completion of the NDA supporting activities, when those details and timing are
understood.

 

 

Page 5 of 19

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

EXHIBIT B

EIGER - RRD PRODUCT DEVELOPMENT TEAM

[***]

The PDT outlined above may be amended from time to time for the most effective
use of resources to develop the Program.

 

 

Page 6 of 19

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

EXHIBIT C

DEVELOPMENT ADVISORY COMMITTEE CHARTER

 

1.

Purpose. The Development Advisory Committee is established by Eiger and RRD to
oversee the Clinical Development Plan and the Development Budget for the
Programs.

 

2.

Authority and Duties.

 

A.

Generally. The role of the Development Advisory Committee will be to provide
oversight and direction for the program, review critical issues as they arise
and to make recommendations to Eiger’s management. In addition, the Development
Advisory Committee shall decide on any other matters relating to the Clinical
Development Plan and the Development Budget that may arise, including (i)
responding to requests from RRD or Eiger for amendments to the Clinical
Development Plan and/or the Development Budget, and (ii) addressing all other
matters that are identified in the Agreement as requiring the input or approval
of the Development Advisory Committee. The foregoing list of duties is not
exhaustive, and the Development Advisory Committee may, in addition, perform
such other functions as may be necessary or appropriate for the performance of
its duties and the furtherance of the development of Programs, including as may
be required under the Agreement.

 

B.

Clinical Development Plan and Development Budget Approvals. Approximately [***]
after the execution of this Project Agreement, the Development Advisory
Committee shall meet and approve (pursuant to the approval procedures described
in Section 5 of this Charter) the Clinical Development Plan and the Development
Budget. Thereafter, the Development Advisory Committee shall continue to develop
and refine the Clinical Development Plan and Development Budget and shall
approve any revisions to the Clinical Development Plan and Development Budget
(pursuant to the approval procedures described in Section 5 of this Charter).
Notwithstanding the foregoing, the Development Advisory Committee shall review
the Clinical Development Plan and Development Budget no less frequently than on
a semi-annual basis. Any approval or non-approval of the Clinical Development
Plan and Development Budget by the Development Advisory Committee shall be
recorded in the minutes of such meeting.

 

C.

Ongoing Review of the Program.  The Development Advisory Committee shall be the
primary means by which Eiger shall provide oversight and input to the Services
provided by RRD. In the event the Services do not conform to the Clinical
Development Plan, the Development Budget or Eiger’s reasonable expectations, the
Development Advisory Committee members shall work together in good faith to
resolve such non-conformities and any impact this may have to the Clinical
Development Plan or Development Budget. If the Development Advisory Committee
members are unable to resolve such issues at the Development Advisory Committee
level, the chief executive officers/presidents of each Party shall meet in
person (or, with the consent of both parties, via teleconference) to negotiate a
resolution. If the Parties are unable to achieve a resolution following the
meeting of the chief executive officers/presidents, the matter shall be resolved
by Eiger, subject to RRD’s rights to terminate the Agreement and/or the Project
Agreement pursuant to Section 15 of the Agreement and/or Section 11 of the
Project Agreement.

Page 7 of 19

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

 

3.

Composition.

 

A.

The Development Advisory Committee shall consist [***] representation from RRD
and Eiger with a minimum of [***] appointed by Eiger and a minimum of [***]
appointed by RRD. Each Party may bring additional employees or representatives
to each meeting as observers, but only if such employees or representatives are
bound by confidentiality obligations at least as stringent as those previously
defined in the Agreement.

 

B.

Each Development Advisory Committee Member shall have the requisite background,
experience and training to carry out the duties and obligations of the
Development Advisory Committee. Development Advisory Committee Members need not
be members, directors or employees of either Party.

 

C.

The Chair of the Development Advisory Committee shall be appointed by Eiger and
shall initially be [***].

 

D.

By written notice to Eiger, RRD may remove or replace one or more Development
Advisory Committee Members designated by RRD. By written notice to RRD, Eiger
may remove or replace one or more Development Advisory Committee Members,
including the Chair, designated by Eiger.

 

4.

Operations.

 

A.

The Development Advisory Committee shall meet at least twice per year during the
Term, unless and until the Development Advisory Committee determines that such
meetings should occur at a greater or lesser frequency (in either case, each a
“Scheduled Meeting”).  Scheduled Meetings may be held in person or by
teleconference when appropriate. Eiger shall be solely responsible for RRD’s
reasonable out-of-pocket costs associated with Development Advisory Committee
attendance and participation in any such Meetings that are held in person, but
may direct RRD to pay such costs from the Development Budget. In addition, any
Development Advisory Committee Member may call for an ad hoc meeting of the
Development Advisory Committee to be held by teleconference at any time, by
giving at least [***]’ notice to the other members of the Development Advisory
Committee unless such notice is waived by all of the members. An Ad Hoc Meeting
may be called to address any time-sensitive matter, including changes to the
Clinical Development Plan and/or Development Budget.

 

B.

The Chair, or such person as the Chair may designate, shall, in consultation
with other Development Advisory Committee Members, develop and set the
Development Advisory Committee’s agenda for each Scheduled Meeting. The agenda
and information concerning the business to be conducted at each Scheduled
Meeting shall be communicated in writing to the Development Advisory Committee
Members at least one (1) week in advance of such Scheduled Meeting to permit
meaningful review. Such an agenda shall not be required for an Ad Hoc Meeting;
however, the purpose of the meeting shall be stated in the notice thereof.

 

C.

The Chair, or such person as the Chair may designate, shall prepare and
distribute to all Development Advisory Committee Members, draft committee
minutes within a reasonable period of time following each Scheduled Meeting and
Ad Hoc Meeting, but in any case, in sufficient time to be included as part of
the agenda for the next Scheduled Meeting. As part

Page 8 of 19

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

 

of the agenda of the first Scheduled Meeting, the Development Advisory Committee
Members shall agree upon a standard procedure for review and approval of such
draft committee minutes by the Development Advisory Committee Members.

 

5.

Approval Procedures.

Approval of any matter by the Development Advisory Committee may be affected in
either of the two following ways:

 

A.

Approval at a Meeting of the Development Advisory Committee. [***].

 

B.

Approval by Unanimous Written Consent. Notwithstanding anything to the contrary,
the Development Advisory Committee may approve any matter via unanimous written
consent signed by all members of the Development Advisory Committee.

 

C.

If the Parties are unable to approve any matter as provided in subsection (A) or
(B) above, the matter shall be resolved by Eiger, subject to RRD’s rights to
terminate the Agreement and/or the Project Agreement pursuant to Section 15 of
the Agreement and/or Section 11 of the Project Agreement.




Page 9 of 19

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

EXHIBIT D

CLINICAL DEVELOPMENT PLAN

To Be Incorporated Herein Once Approved by the Development Advisory Committee

 

 

Page 10 of 19

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

EXHIBIT E

DEVELOPMENT BUDGET AND TIMELINE

The Development Budget shall be drafted and agreed upon pursuant to the terms of
the Agreement and the Development Advisory Committee Charter. It shall be
amended from time to time as described herein and shall constitute this Exhibit
E and become part of the Agreement.

1.

General

The timeline and budget phasing for the Program Development Budget is shown
below. The timeline reflects [***]. [***], which will include the expanded
program scope, timeline, budget, and payment terms, when these details are
understood. The budgeting process is an iterative process that will be revised
and updated over the course of the program. The budget will be revisited for
performance and reforecasting purposes at each DAC Meeting. Specific to this
program, the following are additional milestones which, upon completion, the
budget will be revisited and updated:

[***]

RRD currently anticipates the following budget updates:

 

A.

Version 1.0: July 2018: Initial budget estimate covering [***].

 

B.

Version 2.0: Q1 2019: Revised budget estimate to capture [***].

 

C.

Additional and/or subsequent budget revisions:  Material budget changes outside
of RRD’s control (i.e., actual cost of negotiated third-party contracts,
enrollment issues, safety issues, a truncated or extended clinical study, etc.)
may only be made upon the recommendation of the Development Advisory Committee
and with Eiger management’s prior approval.

 

 

Page 11 of 19

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

2.

Program Timeline (July 1, 2018 – August 31, 2022)

[***]

3.

Economic Structure

For the Program, [***]. RRD will work closely with Eiger to further define the
development program and finalize the study protocols and timelines before
completing the final budget.

Based upon the current timeline, project scope, assumptions and discussions
between RRD and Eiger, the average monthly PDT FTE utilization rate is
approximately [***] FTEs over the next [***]. The chart below reflects the total
monthly FTE utilization throughout the program and coincides with work effort as
described in the timeline above.  

4.PDT FTE Utilization

[***]

5.

PDT Fixed Fee Program Budget

 

A.

Cash Compensation.

[***] shall be paid to RRD [***] per [***] budget below and the payment terms
attached hereto as Exhibit F.

[***]

 

B.

Equity Compensation.

The remaining [***] of the RRD Fixed Service Fees (cash value of [***]) shall be
paid to RRD in the form of shares of Eiger common stock (NASDAQ Capital Market
Ticker Symbol EIGR) (the “Common Shares”). The Common Shares shall be priced at
$12.50 per share. The Common Shares shall be issued subject to a separate Stock
Purchase Agreement to be mutually agreed upon and executed between the parties,
and such Common Shares will vest as invoiced per the budget above. If this
Project Agreement 1 terminates, for any reason, all of the Common Shares that
are unvested as of the termination date shall be forfeited immediately and
automatically to Eiger, without payment to RRD and any termination or wind-down
fees shall be paid in cash.  

Eiger shall issue to RRD a single share certificate for the full amount of the
Common Shares, subject to vesting (the “Share Certificate”).

6.

Estimated Expert Consultant and Pass-Through Budget1

[***]

 

1 

[***].

Page 12 of 19

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

7. Total Budget Estimates

[***]

8.

Payment Schedule for RRD PDT Fixed Fees - Cash Component and Equity Vesting
Schedule [***]2

[***]

9.

Incentive Fees.

Eiger shall pay to RRD cash incentive fees (in addition to the amounts above) in
the amounts described below within [***] of the corresponding milestone’s date.
These amounts shall be due to RRD regardless of whether such milestone occurs
during or after the term of the Product Development Agreement so long as RRD
provides services to Eiger related to Eiger’s HDV Program within twelve months
of the U.S. NDA submission.

 

Milestone

Amount

[***]

[***]

 

 

EXHIBIT F

PAYMENT TERMS

With respect to the development activities and services provided by RRD pursuant
to this Project Agreement No. 1, and in accordance with the terms of Project
Agreement No. 1, the Clinical Development Plan and the Development Budget, RRD
will invoice Eiger in accordance with this Payment Terms Exhibit.

1.

Generally. In regard to the budgeted service fees for RRD’s Senior Development
Management and Core Development Team, RRD shall invoice Eiger per the payment
schedule detailed in Section 8 of Exhibit F. In addition, costs incurred for RRD
Expert Consultants and Subcontractors and amounts paid for actual travel and
other associated pass-through expenses shall be invoiced monthly, in arrears,
subject to the deposit described below.

2.

Initial Payments.  

 

A.

Initial Cash Payment.  Immediately upon execution of Project Agreement No. 1,
Eiger shall make a cash payment to RRD in the amount of [***] which represents:
(a) [***]; and (b) [***].

 

Initial Cash Payment Due Upon Execution of this Project Agreement

Amount

[***]

[***]

Total Amount of Initial Cash Payment

[***]

1Credit of [***] is transferred from Eiger WO 11.

 

2 

The number of Common Shares shall be determined based on a stock price of $12.50
per share.

Page 13 of 19

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

 

B.

Equity. Eiger shall issue to RRD the Share Certificate within [***] after
execution of Project Agreement No. 1 as described in Exhibit E.

3.

Subsequent Payments. Subsequent to the Initial Payment, RRD shall invoice Eiger,
and Eiger shall pay to RRD:

 

A.

As scheduled, per Section 8 of Exhibit F.  In the event of a modification of the
Development Budget, upon approval of the Development Advisory Committee, RRD and
Eiger will negotiate an amendment to the payment schedule in good faith
consistent with the revised Development Budget over the remainder of the term;
and

 

B.

On a [***] basis, RRD shall invoice Eiger for the RRD Expert Consultant fees and
actual amount of pass-through expenses (including RRD Subcontractors) incurred
during the most recently completed month, [***].  RRD shall promptly (i) pay all
invoices for RRD Expert Consultant fees and pass-through expenses (including RRD
Subcontractors) for Services contemplated under this Project Agreement No. 1 in
accordance with the payment terms of the applicable agreement between such RRD
Expert Consultant or RRD Subcontractor and RRD and (ii) provide Eiger with
reasonable evidence of such payment when made by RRD.  In the event the
aggregate net amount of such costs paid by RRD at any one time is equal to or
greater than the amount of the Deposit, Eiger shall either be responsible for
paying such further payments directly to the respective vendors or reasonably
increasing the amount of the Deposit to RRD to cover such net payments going
forward.

 

C.

RRD reserves [***].

 

D.

Upon termination of this Project Agreement, RRD will reconcile unpaid service
fees earned (including wind-down fees, if any), unreimbursed RRD Expert
Consultant fees and pass-through expenses (including RRD Subcontractors), and
all other unreimbursed pass-through expenses against the balance of funds
previously advanced by Eiger. Any excess of unapplied Eiger deposits over unpaid
fees, costs and expenses will be offset against (i.e., deducted from) the final
billing due to Eiger.  If such excess is not able to be completely offset in
this manner, the difference will be promptly refunded by RRD to Eiger, or
alternatively, Eiger can in its sole discretion offset it against any payments
still due to RRD under previous invoices.  

4.

Miscellaneous.

 

A.

RRD shall invoice Eiger for RRD Expert Consultants and Subcontractors and
pass-through expenses (i.e., travel, postage / delivery, phone charges, etc.) in
arrears, on a monthly basis.

 

B.

All pass-through expenses, as identified in the Development Budget, shall be
billed to Eiger without mark-up.

 

C.

All fees, costs, and expenses invoiced by RRD to Eiger, will be payable in US
Dollars and are due within [***] of the receipt of the invoice.  If Eiger
disputes in good faith any portion of an invoice, then Eiger shall pay the
undisputed portion of the invoice, and the parties shall use good faith efforts
to reconcile the disputed amount as soon as practicable. RRD shall not be
required to pay, nor be liable for its failure (or delay) to pay, any fees to
RRD Expert Consultants and

Page 14 of 19

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

 

Subcontractors or any pass-through expenses if the balance of the payments made
by Eiger pursuant to Section 2 and Section 3B above is insufficient to cover any
such payment due by RRD, and provided that such insufficiency is solely the
result of Eiger’s delayed payment of, under-payment of, or failure to pay any
billing by RRD for such expenses or advances therefor.

 

D.

RRD shall transmit invoices to Eiger at the following email addresses:

Eiger BioPharmaceuticals, Inc.

Please send invoices to Eiger at:  [***]

With copy to [***]

[***]




Page 15 of 19

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

All payments to RRD shall be sent to RRD as follows:

RRD Wire and ACH Instructions (ACH preferred):

[***]

For questions related to invoicing, please contact [***] at:

[***]

 




Page 16 of 19

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

EXHIBIT G

SCOPE OF SERVICES

Clinical Pharmacology (Phase 1) Services, Phase 3 Services, IND Maintenance, and
NDA Planning

[***]

DESCRIPTION OF SERVICES

In addition to the Services described below, this Project Agreement will
continue the services commenced under Amended and Restated Work Order 11,
effective as of February 15, 2018, which was terminated upon execution of the
Product Development Agreement and this Project Agreement per the terms of
section 17(N) of the Product Development Agreement.

A.

SERVICES. RRD will provide the following Services in support of the Phase 1 and
Phase 3 HDV Program:

 

1.

Senior Management and Strategic Oversight

 

2.

Program Management

 

3.

Regulatory Affairs and Medical Writing

 

4.

Clinical Pharmacology Strategy and Study Management

 

5.

Phase 3 Clinical Operations and Study Management

 

6.

Quality Assurance

B.

DESCRIPTION OF SERVICES.

 

1.

Senior Management and Strategic Oversight

[***]

 

2.

Program Management

[***]

 

3.

Regulatory Affairs and Medical Writing

[***]

 

4.

Clinical Pharmacology Strategy and Study Management

[***]

 

5.

Phase 3 Clinical Operations and Study Management

[***]

Page 17 of 19

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

 

6.

Quality Assurance

[***]

C.

LIST OF TASKS AND RESPONSIBILITIES.

[***]

 

 

Page 18 of 19

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

EXHIBIT H

General Approach and Outline of Anticipated NDA Supporting Activities

A.

Summary

The services to be conducted under the current scope of this PDA Project
Agreement 1 (PDA PA1) cover the Eiger HDV program supporting activities from
[***]. Support of this program will be expanded, by amendment, through filing of
the NDA and the requisite supporting activities when those details are
understood. The following outlines RRD’s high-level approach and plan to conduct
these NDA supporting activities, including [***]. The detailed scope, budget,
and timeline of Stages 2 – 4, outlined below are not included in this PA1; these
will be prepared and included in a subsequent amendment.

B.

NDA Strategy and Planning, NDA Application Preparation/Submission, and Key
Meetings with FDA

Pre-NDA and NDA activities will be implemented in a staged approach as described
below. Throughout the process, the RRD team will meet regularly, via telephone
or in person with Eiger to report progress and resolve issues on a
cross-functional and cross-operational basis. Program management for tasks
related to the strategic development of the CTD sections of the NDA includes the
following: coordinating communication and timeline for deliverables with
internal and external team members/vendors for transition of information and
review of NDA sections.

Stage 1: (included in PDA PA 1): RRD will work with Eiger to develop [***]

Stage 2 (to be included in PDA PA1 Amendment): Activities related to [***]

Stage 3 (to be included in PDA PA1 Amendment): Activities related to [***]

Stage 4 (to be included in PDA PA1 Amendment): After [***]

C.

Reference Timeline - NDA Strategy and Planning, NDA Application
Preparation/Submission, and Key Meetings with FDA

The following reference timeline, in the light blue shaded section surrounded by
the red dashed line, illustrates the potential timing for the key activities in
the aforementioned Stages 2 – 4 through NDA filing and FDA review/decision of
the application. The timeline activities will be firmed up and detailed in the
amendment which will include [***]  

Page 19 of 19

[***] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.